Citation Nr: 1702135	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-42 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected hypothyroidism.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1989 until August 1993.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a July 2014 decision, the Board granted service connection for dryness of the eyes; denied service connection for refractive error of the eyes; granted a partial increased rating for carpal tunnel syndrome of the left wrist; denied a rating in excess of 10 percent for carpal tunnel syndrome of the right wrist; and denied a rating in excess of 30 percent for hypothyroidism.  The Board then remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder and to a TDIU for further development.  The matter has since been returned for further appellate review. 

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains documents that are duplicative of those in VBMS, or not relevant to the issues on appeal.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2014, the Board remanded this matter to secure an adequate VA examination and opinion regarding the etiology of the Veteran's psychiatric disorder(s).  In particular, the Board noted that a 2010 VA examiner failed to opine as to whether the Veteran's psychiatric disorders were aggravated by her service-connected hypothyroidism.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Also, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  
On remand, the requested examination was scheduled, and VA CAPRI records show that the Veteran then failed to report to the scheduled examination in April 2015 and again in May 2015.  There is nothing in the record documenting that the Veteran was notified of the examination, or that such notice was sent to her correct address.  In a November 2016 informal hearing presentation, the Veteran's representative argued that VA failed to make sufficient efforts to schedule the VA examination.  Also, in the July 2014 decision, the Board made a finding of fact that the Veteran's service-connected hypothyroidism resulted in memory loss.  In light of the absence of evidence in the record that the Veteran was notified of her VA examination appointments, and due to her noted memory loss, the Board finds that additional efforts must be made to secure a VA examination and opinion regarding the etiology of any present psychiatric disorder.

The claim for a TDIU is inextricably intertwined with the claim of service connection for an acquired psychiatric disorder as the 2010 examiner opined that the Veteran was unemployable due to intractable psychiatric symptoms.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, on remand any outstanding VA medical records must be associated with the claims folder.  The Veteran has specifically denied treatment outside of VA.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the etiology of her claimed psychiatric disorder(s).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.   The examiner is requested to provide the following information and opinions:

a)  Identify all currently present psychiatric disorders.  If a previously noted diagnosis is no longer applicable, the examiner must explain why.  In providing this information, the examiner's attention is directed to the following: (1) the 2010 VA examination showing diagnoses of undifferentiated somatoform disorder, and panic disorder without agoraphobia; (2) a November 2013 VA mental health note reporting that the Veteran had a diagnosis of generalized anxiety disorder; and (3) December 2015 VA treatment records showing current diagnoses of depression and anxiety for which the Veteran is on medication.

b)  For each diagnosed psychiatric disorder, is it at least as likely as not that the identified psychiatric disorder had its onset in, or was caused or aggravated by the Veteran's period of active service.  In forming this opinion, the examiner's attention is directed to the following: (1) a September 1992 service treatment record showing that the Veteran was treated for anxiety and stomach cramps; (2) a March 2007 VA mental health note reporting that the Veteran was exposed to traumatic events during her period of service; and (3) a January 2008 VA medical record noting that the Veteran began having problems with anxiety attacks in the mid-1990s.  

c)  For each currently diagnosed psychiatric disorder, is it at least as likely as not that the identified psychiatric disorder is caused or aggravated by the Veteran's service-connected hypothyroidism.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal should be readjudicated-as are listed on the title page of this Remand.  If either of the claims remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate in ensuring that the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, and her failure to report for a scheduled VA examination, may impact the determination made. 38 C.F.R. § 3.655 (2016).  The Veteran also is advised that she has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B , 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

